Citation Nr: 9919809	
Decision Date: 07/20/99    Archive Date: 07/28/99

DOCKET NO.  94-02 876A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a skin disability 
claimed as due to exposure to a herbicide, Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel





INTRODUCTION

The veteran had active military service from January 1964 to 
January 1967.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  The present case arises from 
an April 1994 rating action with which the veteran expressed 
disagreement in May 1994.  A statement of the case was issued 
in July 1994, and the veteran's appeal was perfected later 
that month when the RO received a VA Form 9 (Appeal to Board 
of Veterans' Appeals) from the veteran.  Thereafter, 
supplemental statements of the case were issued in April 1997 
and September 1998, after which the case was forwarded to the 
Board in Washington, DC.  The Board referred the case to the 
veteran's national service organization representative, who 
in April 1999, submitted additional written arguments in an 
Informal Hearing Presentation.  

In addition to the foregoing, the Board notes that, in the 
Informal Hearing Presentation submitted by the veteran's 
representative in April 1999, several additional issues were 
raised.  These included entitlement to service connection for 
peripheral neuropathy, spastic quadriparesis, hypertension, 
soft tissue sarcoma, porphyria cutanea tarda, chloracne, and 
a prostate gland disorder, claimed to be due to exposure to 
Agent Orange.  The representative also mentioned the issue of 
entitlement to service connection for heart and lung disease, 
claimed as due to tobacco use in the military.  

The Board observes that these claims were previously denied 
in January 1997 and January 1998 rating actions, and that, 
following receipt of the veteran's notice of disagreement as 
to those decisions, a statement of the case was issued in 
September 1998.  Since a substantive appeal with respect to 
those issues was not received, however, they have not been 
perfected on appeal.  As a result, they are not properly 
before the Board at this time.  Nevertheless, given the 
reference to those issues in the April 1999 argument, it may 
be that the veteran is seeking to reopen those claims.  
Therefore, they are referred to the RO for appropriate action 
in that regard.  


FINDING OF FACT

The veteran's assertion that he has a skin disorder, related 
to exposure to Agent Orange in service, is not supported by 
any medical evidence that would render the claim for service 
connection for that disability plausible under the law.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for 
service connection for a skin disability, claimed as 
secondary to Agent Orange exposure.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury which was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  In regard to the veteran's claim for 
benefits based upon his asserted exposure to Agent Orange, 
however, the threshold question is whether he has presented a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  If he has not, the claim 
must fail and there is no further duty to assist in its 
development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  This requirement has been reaffirmed by the 
United States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999), which made clear that it would be error for 
the Board to proceed to the merits of a claim which is not 
well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  "Although the claim need not be conclusive, the 
statute [38 U.S.C.A. §5107] provides that [the claim] must be 
accompanied by evidence" in order to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
In a claim of service connection, this generally means that 
evidence must be presented which in some fashion links the 
current disability to a period of military service or to an 
already service-connected disability.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 
343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As to the veteran's contention that he was exposed to Agent 
Orange, which resulted in his developing the disability for 
which he seeks service connection, the Board observes that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e), shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 C.F.R. § 3.309(e).  With respect to 
establishing service connection for chloracne or other 
acneform disease consistent with chloracne, it is also 
necessary that it became manifest to a degree of 10 percent 
or more within a year after the last date on which the 
veteran was exposed to an herbicide agent during active 
military service.  38 C.F.R. § 3.307(6)(ii).  

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, the presumption is not the sole method for showing 
causation.  However, as noted above, where the issue involves 
a question of medical diagnosis or causation as presented 
here, medical evidence which indicates that the claim is 
plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, the veteran's contention is that he has a skin 
disability caused by his exposure to Agent Orange during 
service.  Associated with the veteran's claims file are his 
service medical records and numerous post-service treatment 
records, which are dated between 1983 and 1997.  The 
veteran's service medical records do not reflect the presence 
of any chronic skin disability, although he apparently had 
some cysts incised and debrided from the back of his neck in 
1965.  The report of the examination conducted at the time of 
the veteran's release from service, in 1967, revealed that 
the skin was normal upon clinical evaluation.  

The post-service medical records reflect that various skin 
disabilities were diagnosed over the years.  These diagnoses 
included sebaceous cyst, hyperkeratosis, psoriasis vulgaris, 
keratosis, tinea pedis, tinea corporis, seborrheic 
dermatitis, sebaceous keratosis, and psoriasis with 
folliculitis.  Significantly, none of these skin disabilities 
is included among the diseases listed at 38 C.F.R. 
§ 3.309(e).  Thus, they are not deemed by VA to be 
etiologically related to exposure to herbicide agents used in 
Vietnam, and the regulatory presumption created by 38 C.F.R. 
§ 3.309(e) does not apply in the veteran's case.  Moreover, 
none of the records on which these diagnoses have been 
entered reflects that they were considered to have been 
caused by exposure to Agent Orange.  

As the skin diseases with which the veteran has been 
diagnosed are not among the diseases entitled to a 
presumption of service connection based upon exposure to 
herbicides, and as the veteran has not submitted any 
probative medical evidence which demonstrates a causal link 
between these disabilities and any exposure to herbicides in 
service, the Board finds that the veteran has not met the 
initial burden of presenting evidence of a well-grounded 
claim for service connection, as imposed by 38 U.S.C.A. 
§ 5107(a) (West 1991).  As claims that are not well grounded 
do not present a question of fact or law over which the Board 
has jurisdiction, the claim for service connection for a skin 
disability due to exposure to Agent Orange must be denied.  
See Epps v. Gober, supra.

In reaching this decision, the Board notes that, prior to 
April 5, 1999, VA's Veterans Benefits Administration (VBA) 
Adjudication Procedure Manual, M21-1, Part VI, para. 7.20b, 
contained a liberal interpretation of the regulations that 
addressed the circumstances when exposure to a herbicide 
could be presumed, stating that "unless there is affirmative 
evidence to the contrary, a veteran who served on active duty 
in the Republic of Vietnam during the Vietnam era is presumed 
to have been exposed to a herbicide agent."  In a Court 
decision in McCartt v. West, 12 Vet.App. 164 (1999), however, 
it was held that "neither the statutory nor the regulatory 
presumption will satisfy the incurrence element of Caluza 
where the veteran has not developed a condition enumerated in 
either 38 U.S.C. § 1116(a) or 38 C.F.R. § 3.309(e)."  
Therefore, in April 1999, the aforementioned section of the 
VBA Manual M21-1 was revised to clarify that the presumption 
of herbicide exposure under 38 C.F.R. § 3.307(a)(6)(iii) is 
applicable only when considering presumptive service 
connection for diseases specified in section 3.309(e).  The 
manual was thus brought in line with the statutory and 
regulatory provisions in this regard.  

In any case, even if the evidence were to demonstrate that 
the veteran was exposed to Agent Orange or other herbicides 
during service, as set forth above, in the absence of any 
competent evidence linking any current disability to that 
exposure, or any competent evidence reflecting that the 
veteran has one of the diseases listed in 38 C.F.R. 
§ 3.309(e), the veteran has failed to meet the threshold 
requirement of submitting a well-grounded claim for service 
connection for disability secondary to exposure to Agent 
Orange.  

In this regard, we do note that, in a March 1991 decision in 
an appeal regarding the veteran's entitlement to 
participation in the Agent Orange Veteran Payment Program, it 
was reported that the veteran had chloracne.  This document, 
however, did not set forth the basis for making that 
conclusion and, given the absence of any such diagnosis in 
the large amount of medical evidence the Board has reviewed 
in making our present decision, we question the accuracy of 
that finding.

The Agent Orange Veteran Payment Program is not related to 
the Department of Veterans Affairs in any way, and, as the 
United States Court of Appeals for Veterans Claims has 
observed, "although enrollment in that Program might seem to 
be probative of the veteran's possession of an Agent-Orange-
related disability, the Court is aware of no information 
suggesting that receipt of payments under that Program - 
established by court settlement of a class-action, product-
liability suit brought by Vietnam veterans against 
manufacturers of Agent Orange - turns on any finding that a 
veteran has an Agent-Orange-related ailment. . . .  The 
standards required for receipt of compensation under the 
Agent Orange Veteran Payment Program thus appear very 
different from those required to establish a service-
connected disability under chapter 11 of title 38, U.S. Code.  
Even if the Court were to conclude that these Program 
documents are prima facie evidence that the veteran is 
receiving payments under that Program, there is no indication 
that the receipt of benefits thereunder is premised upon a 
present disability with connection to exposure to Agent 
Orange or to military service . . . ."  Brock v. Brown, 
supra, 10 Vet.App. at 161-62.

Nevertheless, even if it were to be accepted that the veteran 
has chloracne, in order to establish service connection for 
that disability based on exposure to Agent Orange, the 
evidence would have to show that the condition became 
manifest to a degree of 10 percent or more within one year of 
the last date on which the veteran was exposed to Agent 
Orange in service.  38 C.F.R. § 3.307(6)(ii).  That March 
1991 document, reflecting the conclusion that the veteran has 
chloracne, does not in any way suggest that the condition was 
present to the required degree, within the specified time 
period, necessary to establish service connection.  As such, 
this evidence does not provide any basis for concluding that 
service connection for chloracne is warranted, or even that 
the claim is well grounded.  

Although we are mindful of the veteran's sincerely held 
belief that he was exposed to Agent Orange in service, and 
that it was this exposure that caused him to develop a skin 
disability, he has not shown that he is technically competent 
to offer a meaningful opinion on that question.  As indicated 
above, when the question involved does not lie within the 
range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical 
diagnosis or causation require such expertise.  The Board 
does not doubt the sincerity of the veteran's belief in the 
validity of his contentions, but he does not meet the burden 
of presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997)
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (1998), cert. denied, 119 S. Ct. 404 
(1998).  See also Espiritu, supra; Moray v. Brown, 5 
Vet.App. 211 (1993); Grottveit, supra. 


ORDER

Service connection for a skin disability, claimed as due to 
exposure to Agent Orange, is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 

